DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Due to communications filed 5/6/22, the following is a final office action. Claims 1-5, 7, 9- 10, 13-16, 18 are amended. Claims 1-20 are pending in this application and are rejected as follows. 
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 1-20 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. With regard to the present claims 1-20, these claims recite a series of steps and, therefore, is a process, and ultimately, is statutory.

 In addition, the claim recites a judicial exception. The claims as a whole recite “Mental Processes”. The claimed invention is a method that allows for access, analysis, manipulation, and update of fare information records, which is a method of concepts performed in the human mind (including an observation, evaluation, judgement and opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the “Mental Processes” grouping. Thus, the claim recites an abstract idea.

Furthermore, the claims are not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of access, analysis, manipulation, and update of fare information records in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing fare information records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 

Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely describes how to generally “apply” the concept of access, analysis, manipulation, and update of fare information records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Response to Arguments
Applicant's arguments filed 5/6/22 have been fully considered but they are not persuasive.

Applicant amends independent claim 1, and claims 16-20.  However the claims as presented are still rejected under 35 USC 101. Examiner acknowledges the interview held on 4/25/22 with Applicants counsel Howard Sobelman in which Examiner suggested including  the subject matter in paragraph [0060] of the specification and in particular using a “key field” in order to speed searches by simplifying the lookup and helps to reduce the In/Out bottlenecks of the database for overcoming the 101 rejection.   Applicant has included this subject matter in dependent claim 16, however needs to include this subject matter in independent claim 1 in order to overcome the 101 rejection.  



	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
July 7, 2022
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628